United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1766
Issued: December 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 17, 2015 appellant, through counsel, filed a timely appeal from a May 15,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury causally
related to an April 9, 2014 employment incident.
FACTUAL HISTORY
On April 10, 2014 appellant, then a 54-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that he sustained a right shoulder injury on April 9, 2014 when he

1

5 U.S.C. § 8101 et seq.

experienced intense right shoulder pain while placing the upper straps to equipment on a trailer.
Appellant did not immediately stop work, but was placed on light duty.
By statement dated April 10, 2014, appellant advised that while tightening straps on
double stacked crab cages he felt immediate pain in his right shoulder. He noted that he
informed his supervisor that day and sought medical treatment the following day.
In an April 10, 2014 emergency room report, Dr. Frederick Yonteck, Board-certified in
emergency medicine, noted that appellant had an onset of right shoulder pain three weeks prior.
He attributed the injury to lifting at work. On examination Dr. Yonteck reported tenderness over
the deltoid and acromioclavicular (AC) joint. In an accompanying April 10, 2014 diagnostic
report, Dr. Cory Rizzardi, Board-certified in diagnostic radiology, advised that an x-ray of the
right shoulder revealed no fracture and three-and-a-half millimeter elevation inferior distal
clavicular surface relative to the inferior acromion, probably within normal limits.
On April 17, 2014 Dr. Michael Garcia, a Board-certified orthopedic surgeon, advised that
appellant had been experiencing right shoulder pain for the past three months. He noted that
appellant experienced the same symptoms while working at the employing establishment 15
years prior and was diagnosed with rotator cuff tendinitis. Examination of the right shoulder
revealed pain with palpation over the bicipital groove and over the lateral humeral head, 4/5
muscle strength, 0 to 160 degrees of forward flexion, 0 to 160 degrees of abduction, and 0 to 45
degrees of external rotation and internal rotation to the level of L1. Dr. Garcia assessed right
rotator cuff tendinitis and gave appellant a corticosteroid injection into the right shoulder joint
subacromial space. In an accompanying Florida Workers’ Compensation Treatment Form, he
checked a box to indicate that appellant’s injury was work related.
Dr. Garcia, in a May 29, 2014 report, advised that appellant had a workers’ compensation
claim for right rotator cuff tendinitis. He noted that appellant related that his right shoulder was
feeling better and that he stopped work six weeks prior. Examination of the right shoulder
revealed minimal tenderness to palpation about the shoulder over the greater tuberosity, good
shoulder range of motion and strength, and positive impingement maneuvers. Dr. Garcia
recommended that appellant undergo physical therapy. Several physical therapy reports were
submitted.
By letter dated July 25, 2014, OWCP advised appellant of the type of evidence needed to
establish his claim.
Appellant thereafter provided a July 17, 2014 report from Dr. Garcia who advised that
appellant’s symptoms improved, but he was still having difficulty with overhead activity and
over the shoulder work. On examination Dr. Garcia noted 5/5 strength in the rotator cuff, normal
range of motion, good strength, and positive impingement signs. He noted that appellant would
be treated with a corticosteroid injection that day and that he would continue light duty.
By decision dated September 4, 2014, OWCP denied appellant’s claim because medical
evidence was insufficient to establish that he sustained an injury causally related to the accepted
work event.

2

In a September 30, 2014 report, Dr. John Tedesco, a Board-certified osteopath
specializing in family medicine, advised that appellant injured his shoulder at work in April. He
noted that he treated appellant on April 28, 2014 for the injury. Dr. Tedesco explained that
appellant was injured as a result of lifting and attaching straps which caused sudden pain in the
right shoulder. Examination of the right shoulder revealed near full range of motion, mild
tenderness on internal and external rotation of the humerus, and no point tenderness.
Dr. Tedesco assessed tendinitis and joint pain in the shoulder region. In an accompanying
September 30, 2014 Florida Workers’ Compensation Treatment Form, he checked a box to
indicate that appellant’s injury was work related. Dr. Tedesco also indicated that appellant was
able to return to work with restrictions. He limited pushing and pulling to 10 pounds and
restricted overhead reaching.
In an October 30, 2014 report, Dr. Robert Reppy, an osteopath specializing in
preventative medicine, advised that appellant complained of right shoulder pain. He noted that,
on April 9, 2014, appellant was on a loading dock strapping equipment onto a trailer when he felt
sudden pain and burning as he reached overhead to tighten the straps. Dr. Reppy advised that, in
the “remote past,” appellant had an episode of tendinitis due to repetitive right arm motions but
“all the symptoms disappeared with cessation of the repetitive task and rest” with the arm being
“symptom-free for many years before the date of the current injury.” Right shoulder
examination revealed tenderness and pain with abduction at the extreme of its range. Dr. Reppy
advised that appellant’s previous health care provider did not complete a diagnostic work-up and
simply assumed his condition was tendinitis. He ordered right shoulder magnetic resonance
imaging (MRI) scans and diagnosed right shoulder strain. Dr. Reppy opined that appellant likely
had a right rotator cuff tear, but noted that imaging results were needed to make a firm diagnosis.
In a January 8, 2015 report, Dr. Reppy advised that appellant’s April 9, 2014 date of
injury reflected when he filed his claim as opposed to when his pain first appeared, which was
three months earlier. He diagnosed full-thickness tear of the supraspinatus tendon as confirmed
by a December 12, 2014 MRI scan.
On February 11, 2015 appellant requested reconsideration.
By decision dated May 15, 2015, OWCP denied modification of the denial of appellant’s
claim finding that the medical evidence was insufficient to establish causation between the work
incident and diagnosed condition.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative, and substantial
evidence,2 including that he or she is an “employee” within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.3 The employee must also

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

3

R.C., 59 ECAB 427 (2008).

3

establish that he sustained an injury in the performance of duty as alleged and that his disability
for work, if any, was causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition, and the
specific employment factors identified by the claimant.6
ANALYSIS
There is no dispute that on April 9, 2014 the alleged incident with the equipment straps
occurred. Therefore, the Board affirms the finding that the first component of fact of injury is
established. However, the medical evidence is insufficient to establish that the employment
incident on April 9, 2014 caused or aggravated appellant’s diagnosed condition.
In his October 30, 2014 report, Dr. Reppy, advised that appellant was strapping
equipment onto a trailer when he felt sudden pain and burning as he reached overhead to tighten
the straps. He indicated that appellant had previous right shoulder tendinitis, but had been
symptom free for years. In his January 8, 2015 report, Dr. Reppy clarified that appellant’s
April 9, 2014 date of injury reflected when he filed his claim and not when the pain first
appeared, which was three months earlier. Although these reports provide some support for
causal relationship, they are insufficient to discharge appellant’s burden of proof because they do
not offer medical rationale in support of an opinion on causal relationship. The need for
rationale is particularly important where, initially, Dr. Reppy indicated that appellant’s previous
right shoulder condition had been asymptomatic for years, but in his most recent report
acknowledged that appellant had symptoms three months before the date of injury. He did not
address how his changed understanding of appellant’s symptom history affected his opinion on
causal relationship since his initial report was erroneously premised on appellant’s condition
being dormant for years.7

4

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

T.H., 59 ECAB 388 (2008).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7

See Vernon R. Stewart, 5 ECAB 276, 280 (1953) (where the Board held that medical opinions based on histories
that do not adequately reflect the basic facts are of little probative value in establishing a claim).

4

In his September 30, 2014 report, Dr. Tedesco advised that appellant injured his shoulder
at work in April. He noted that he treated appellant on April 28, 2014 and that appellant related
that his injury was caused by lifting and attaching straps. Although Dr. Tedesco attributed
appellant’s injury to lifting and attaching straps, he did not provide medical rationale explaining
how this could have caused or aggravated the diagnosed condition. The Board has long held that
medical opinions not containing rationale on causal relation are of diminished probative value
and are generally insufficient to meet appellant’s burden of proof.8 In his accompanying Florida
Workers’ Compensation Treatment Form, Dr. Tedesco checked a box to indicate that appellant’s
injury was work related. However, the Board has held that an opinion on causal relationship that
consists only of a physician checking a box marked “yes” to a medical form question is of little
probative value.9
In his April 10, 2014 hospital report, Dr. Yonteck attributed appellant’s injury to lifting at
work three weeks prior. Appellant indicated that he was injured on April 9, 2014. However,
Dr. Yonteck notes that the injury occurred three weeks prior to his April 10, 2014 visit. This
report is insufficient to discharge appellant’s burden of proof as it does not reflect the history as
provided by appellant.10
In his April 17, 2014 report, Dr. Garcia advised that appellant had been experiencing
right shoulder pain for the past three months. He noted that appellant experienced the same
symptoms while working at the employing establishment 15 years prior and was diagnosed with
rotator cuff tendinitis. This report is insufficient to discharge appellant’s burden of proof
because it does not reference the April 9, 2014 work incident alleged by appellant. In an
April 17, 2014 Florida Workers’ Compensation Treatment Form, Dr. Garcia indicated that
appellant’s injury was work related by checking a box. As stated, an opinion on causal
relationship that consists only of a physician checking “yes” is of little probative value.11 Other
reports by Dr. Garcia are also insufficient to discharge appellant’s burden of proof as they do not
provide an opinion on causal relationship.
The Board therefore finds that appellant has submitted insufficient medical evidence to
establish his claim.12
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

8

Carolyn F. Allen, 47 ECAB 240 (1995).

9

Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box yes in a form report, without additional
explanation or rationale, is insufficient to establish causal relationship).
10

See supra note 7.

11

Supra note 9.

12

Jennifer Atkerson, 55 ECAB 317 (2004).

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to an April 9, 2014 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 15, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 9, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

